Bloodwoeth, J.
1. “In criminal law, conspiracy is a combination or agreement between two or more persons to do an unlawful act, and may be established by proof of acts and conduct, as well as by direct *264proof or by express agreement. The evidence in this case authorized the charge of the court on conspiracy, and no error appears in the excerpts complained of.” Bolton v. State, 21 Ga. App. 184 (1, 1 a), 188 (94 S. E. 95), and cit.
Decided May 15, 1923.
John R. Cooper, W. 0. Cooper Jr., for plaintiff in error.
Charles II. Garrett, solicitor-general, contra.
2. Section 1058 of the Penal Code (§ 4863 of the Civil Code) of 1910, which provides that the judge shall not in his charge to the jury “ express or intimate his opinion as to what has or has not been proved,” is not violated in the excerpt from the charge of which complaint is made in the 2d ground of the amendment to the motion for a new trial.
3. “ While the accused in a criminal case, in making his statement to the jury, has the right to state that he has received a certain letter and to state its contents, it is not error for the court to refuse to allow him to make proferí of the letter without proof of its genuineness, or, without such proof, to allow him to introduce the letter as a part of his statement. Woodward v. State, 5 Ga. App. 447 (63 S. E. 573), and cases therein cited.” Gaston v. State, 9 Ga. App. 824 (2) (72 S. E. 785). See Wells v. State, 97 Ga. 210 (2) (22 S. E. 958). The rulings in these cases dispose of the 3d special ground of the motion for a new trial.
4. There was ample evidence to support the verdict.

■Judgment affirmed.


Broyles, O. J., and Lulce, J., concur.